Citation Nr: 1141899	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for right leg radiculopathy, to include foot drop.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from November 1978 to November 1982.

This case come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New York, New York, has certified these claims to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in August 2009, the Veteran requested a hearing before the Board at the RO.  The RO sent him a letter dated in March 2011 notifying him that he had been scheduled for a hearing before the Board at the RO in New York, New York, in April 2011.  However, prior to the scheduled date, the Veteran requested a postponement of the hearing because he needed more time to prepare.  He also requested a videoconference hearing in lieu of a travel board hearing.

The Veteran has not yet been afforded a hearing before the Board.  The failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



